EZCHIP EZchip Semiconductor Ltd. 1 Hatamar Street, P.O. Box 527, Yokneam 20692, Israel Phone: (972) 4-959-6666; Fax: (972) 4-959-4166 Email: info@ezchip.com; Web: www.ezchip.com August 3, 2010 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Washington, D.C. 20549-6010 Attention:Mark P. Shuman Re:EZchip Semiconductor Ltd. Form 20-F for Fiscal Year Ended December 31, 2009 Filed March 25, 2010 File No. 000-20860 Dear Mr. Shuman: We are submitting this letter in response to the written comment of the Staff of the Securities and Exchange Commission (the “Staff”) in a letter addressed to Mr.
